            Case 1:19-cr-01310-WJ Document 63 Filed 06/22/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                _____________________

UNITED STATES OF AMERICA,

       Plaintiff,

       v.                                                                  No. 19-cr-1310 WJ

AARON TOM,

       Defendant.

                      ORDER DENYING DEFENDANT’S
            EMERGENCY MOTION TO MODIFY CONDITIONS OF RELEASE

       THIS MATTER IS BEFORE THE COURT on Defendant’s Emergency Motion to Modify

Conditions of Release (Doc. 59). Defendant is currently in custody at the McKinley County

Detention Center pending trial and seeks permission to attend the funeral of his mother scheduled

for June 18, 2020. Defendant asks the Court to release him to the custody of his girlfriend

beginning at 8:00 a.m. the day of the funeral until 8:00 p.m. that evening. Both the Government

and United States Pre-Trial Services oppose Defendant’s Motion. Having reviewed Defendant’s

motion and the applicable law, and considered the oral arguments of counsel at the hearing on this

matter, the Court concludes that the Motion should be DENIED.

       Defendant is accused of three counts of interference with interstate commerce by threats

or violence contrary to 18 U.S.C. § 1951. (Doc. 1.) Defendant previously requested release to

attend the funeral of his cousin, a request which this Court denied in its order of January 21, 2020.

(See Doc. 48.) In that Order, the Court explained in detail its reasons for denying Defendant’s

motion and cited Defendant’s lengthy criminal history and his history of failing to appear for court

proceedings and to comply with probation. (Id.)
           Case 1:19-cr-01310-WJ Document 63 Filed 06/22/20 Page 2 of 3



       Defendant’s instant motion asks for release to attend the funeral of his mother. At the

hearing on this matter, counsel for Defendant argued that a pending plea agreement offers him

significant incentive to comply with Court-ordered release, therefore mitigating any flight risk.

The United States’ opposition was based largely on the fact that nothing in this case, other than

the pending plea offer, has changed since the Court denied Defendant’s previous request. The

United States argued that Defendant’s motion should be denied for the same reasons his previous

motion was denied.

       The Court acknowledges that the loss of a parent is a significant event in a person’s life

and that the familial association between parent and child is likely much closer than that between

cousin and cousin. The Court is not unsympathetic to the fact that this is a sad situation, not only

for Defendant but for his entire family. Even so, for substantially the same reasons as articulated

by the Court in its previous order, (Doc. 48), the Court concludes that Defendant’s request should

be denied. Defendant’s significant criminal history continues to trouble the Court and weigh

against release, even for a short period.

       Additionally, as further explained to counsel during the hearing on this matter, the novel

coronavirus (COVID-19) pandemic which has swept all across the United States has also hit

McKinley County particularly hard. To the Court’s knowledge, the McKinley County Detention

Center has so far managed to control any spread of the virus within its facility. However, releasing

Defendant into McKinley County presents a risk that Defendant could introduce the disease into

the detention center upon his return. Moreover, given all the health risks associated with the

COVID-19, the Court cannot have deputy U.S. Marshals or detention center officers accompany

Defendant on this requested furlough.        Therefore, the Court concludes that it would be




                                                 2
           Case 1:19-cr-01310-WJ Document 63 Filed 06/22/20 Page 3 of 3



inappropriate to take such risks, particularly when Defendant’s background weighs against his

request in the first place.

        Accordingly, for these reasons and those stated on the record, Defendant’s Amended

Emergency Motion to Modify Conditions for Release (Doc. 59) is DENIED.



        IT IS SO ORDERED.


                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             3
